UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-3790 PEAR TREE FUNDS Pear Tree Quality Fund 55 Old Bedford Road Lincoln, MA 01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) Registrant’s telephone number, including area code: 781-259-1144 Date of fiscal year end:MARCH 31 Date of reporting period:JULY 1, 2011 – JUNE 30, 2012 Company Name Ticker Security ID on Ballot Country Meeting Date Record Date Meeting Type Shares Available to Vote Proponent Item Number Proposal Management Recommendation Vote Instruction Medtronic, Inc. MDT USA 25-Aug-11 27-Jun-11 Annual Management Director Richard H. Anderson For For Medtronic, Inc. MDT USA 25-Aug-11 27-Jun-11 Annual Management Director David L. Calhoun For Withhold Medtronic, Inc. MDT USA 25-Aug-11 27-Jun-11 Annual Management Elect Director Victor J. Dzau For For Medtronic, Inc. MDT USA 25-Aug-11 27-Jun-11 Annual Management Elect Director Omar Ishrak For Withhold Medtronic, Inc. MDT USA 25-Aug-11 27-Jun-11 Annual Management Elect Director Shirley Ann Jackson For For Medtronic, Inc. MDT USA 25-Aug-11 27-Jun-11 Annual Management Elect Director James T. Lenehan For For Medtronic, Inc. MDT USA 25-Aug-11 27-Jun-11 Annual Management Elect Director Denise M. O'Leary For For Medtronic, Inc. MDT USA 25-Aug-11 27-Jun-11 Annual Management Elect Director Kendall J. Powell For For Medtronic, Inc. MDT USA 25-Aug-11 27-Jun-11 Annual Management Elect Director Robert C. Pozen For For Medtronic, Inc. MDT USA 25-Aug-11 27-Jun-11 Annual Management Elect Director Jean-Pierre Rosso For For Medtronic, Inc. MDT USA 25-Aug-11 27-Jun-11 Annual Management Elect Director Jack W. Schuler For For Medtronic, Inc. MDT USA 25-Aug-11 27-Jun-11 Annual Management 2 Ratify Auditors For Against Medtronic, Inc. MDT USA 25-Aug-11 27-Jun-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Medtronic, Inc. MDT USA 25-Aug-11 27-Jun-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year H. J. Heinz Company HNZ USA 30-Aug-11 01-Jun-11 Annual 17 Management 1 Elect Director William R. Johnson For Against H. J. Heinz Company HNZ USA 30-Aug-11 01-Jun-11 Annual 17 Management 2 Elect Director Charles E. Bunch For Against H. J. Heinz Company HNZ USA 30-Aug-11 01-Jun-11 Annual 17 Management 3 Elect Director Leonard S. Coleman, Jr. For Against H. J. Heinz Company HNZ USA 30-Aug-11 01-Jun-11 Annual 17 Management 4 Elect Director John G. Drosdick For Against H. J. Heinz Company HNZ USA 30-Aug-11 01-Jun-11 Annual 17 Management 5 Elect Director Edith E. Holiday For Against H. J. Heinz Company HNZ USA 30-Aug-11 01-Jun-11 Annual 17 Management 6 Elect Director Candace Kendle For Against H. J. Heinz Company HNZ USA 30-Aug-11 01-Jun-11 Annual 17 Management 7 Elect Director Dean R. O'Hare For Against H. J. Heinz Company HNZ USA 30-Aug-11 01-Jun-11 Annual 17 Management 8 Elect Director Nelson Peltz For Against H. J. Heinz Company HNZ USA 30-Aug-11 01-Jun-11 Annual 17 Management 9 Elect Director Dennis H. Reilley For Against H. J. Heinz Company HNZ USA 30-Aug-11 01-Jun-11 Annual 17 Management 10 Elect Director Lynn C. Swann For Against H. J. Heinz Company HNZ USA 30-Aug-11 01-Jun-11 Annual 17 Management 11 Elect Director Thomas J. Usher For Against H. J. Heinz Company HNZ USA 30-Aug-11 01-Jun-11 Annual 17 Management 12 Elect Director Michael F. Weinstein For Against H. J. Heinz Company HNZ USA 30-Aug-11 01-Jun-11 Annual 17 Management 13 Ratify Auditors For Against H. J. Heinz Company HNZ USA 30-Aug-11 01-Jun-11 Annual 17 Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For Against H. J. Heinz Company HNZ USA 30-Aug-11 01-Jun-11 Annual 17 Management 15 Advisory Vote on Say on Pay Frequency One Year One Year Unilever NV Netherlands 16-Sep-11 15-Aug-11 Special Management 1 Authorize Board to Repurchase Outstanding 6 Percent and 7 Percent Cumulative Preference Shares For For NIKE, Inc. NKE USA 19-Sep-11 25-Jul-11 Annual Management Elect Director Alan B. Graf, Jr. For For NIKE, Inc. NKE USA 19-Sep-11 25-Jul-11 Annual Management Elect Director John C. Lechleiter For For NIKE, Inc. NKE USA 19-Sep-11 25-Jul-11 Annual Management Elect Director Phyllis M. Wise For Withhold NIKE, Inc. NKE USA 19-Sep-11 25-Jul-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For NIKE, Inc. NKE USA 19-Sep-11 25-Jul-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year NIKE, Inc. NKE USA 19-Sep-11 25-Jul-11 Annual Management 4 Ratify Auditors For Against General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 1 Elect Director Bradbury H. Anderson For For General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 2 Elect Director R. Kerry Clark For For General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 3 Elect Director Paul Danos For For General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 4 Elect Director William T. Esrey For For General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 5 Elect Director Raymond V. Gilmartin For For General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 6 Elect Director Judith Richards Hope For For General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 7 Elect Director Heidi G. Miller For For General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 8 Elect Director Hilda Ochoa-Brillembourg For For General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 9 Elect Director Steve Odland For For General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 10 Elect Director Kendall J. Powell For Against General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 11 Elect Director Michael D. Rose For For General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 12 Elect Director Robert L. Ryan For For General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 13 Elect Director Dorothy A. Terrell For For General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 14 Approve Omnibus Stock Plan For Against General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 15 Approve Non-Employee Director Omnibus Stock Plan For Against General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 16 Advisory Vote to Ratify Named Executive Officers' Compensation For Against General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 17 Advisory Vote on Say on Pay Frequency One Year One Year General Mills, Inc. GIS USA 26-Sep-11 28-Jul-11 Annual Management 18 Ratify Auditors For Against The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Management 1 Elect Director Angela F. Braly For For The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Management 2 Elect Director Kenneth I. Chenault For For The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Management 3 Elect Director Scott D. Cook For For The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Management 4 Elect Director Susan Desmond-Hellmann For For The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Management 5 Elect Director Robert A. McDonald For Against The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Management 6 Elect Director W. James McNerney, Jr. For For The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Management 7 Elect Director Johnathan A. Rodgers For For The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Management 8 Elect Director Margaret C. Whitman For For The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Management 9 Elect Director Mary Agnes Wilderotter For For The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Management 10 Elect Director Patricia A. Woertz For For The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Management 11 Elect Director Ernesto Zedillo For For The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Management 12 Ratify Auditors For Against The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Management 14 Advisory Vote on Say on Pay Frequency One Year One Year The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Management 15 Amend Articles of Incorporation For For The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Share Holder 16 Provide for Cumulative Voting Against For The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Share Holder 17 Phase Out Use of Laboratory Animals in Pet Food Product Testing Against Against The Procter & Gamble Company PG USA 11-Oct-11 12-Aug-11 Annual Share Holder 18 Report on Political Contributions and Provide Advisory Vote Against For Oracle Corporation ORCL 68389X105 USA 12-Oct-11 15-Aug-11 Annual Management Elect Director Jeffrey S. Berg For For Oracle Corporation ORCL 68389X105 USA 12-Oct-11 15-Aug-11 Annual Management Elect Director H. Raymond Bingham For Withhold Oracle Corporation ORCL 68389X105 USA 12-Oct-11 15-Aug-11 Annual Management Elect Director Michael J. Boskin For For Oracle Corporation ORCL 68389X105 USA 12-Oct-11 15-Aug-11 Annual Management Elect Director Safra A. Catz For For Oracle Corporation ORCL 68389X105 USA 12-Oct-11 15-Aug-11 Annual Management Elect Director Bruce R. Chizen For Withhold Oracle Corporation ORCL 68389X105 USA 12-Oct-11 15-Aug-11 Annual Management Elect Director George H. Conrades For Withhold Oracle Corporation ORCL 68389X105 USA 12-Oct-11 15-Aug-11 Annual Management Elect Director Lawrence J. Ellison For For Oracle Corporation ORCL 68389X105 USA 12-Oct-11 15-Aug-11 Annual Management Elect Director Hector Garcia-Molina For For Oracle Corporation ORCL 68389X105 USA 12-Oct-11 15-Aug-11 Annual Management Elect Director Jeffrey O. Henley For Withhold Oracle Corporation ORCL 68389X105 USA 12-Oct-11 15-Aug-11 Annual Management Elect Director Mark V. Hurd For For Oracle Corporation ORCL 68389X105 USA 12-Oct-11 15-Aug-11 Annual Management Elect Director Donald L. Lucas For For Oracle Corporation ORCL 68389X105 USA 12-Oct-11 15-Aug-11 Annual Management Director Naomi O. Seligman For Withhold Oracle Corporation ORCL 68389X105 USA 12-Oct-11 15-Aug-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Oracle Corporation ORCL 68389X105 USA 12-Oct-11 15-Aug-11 Annual Management 3 Advisory Vote on Say on Pay Frequency None One Year Oracle Corporation ORCL 68389X105 USA 12-Oct-11 15-Aug-11 Annual Management 4 Ratify Auditors For Against Oracle Corporation ORCL 68389X105 USA 12-Oct-11 15-Aug-11 Annual Share Holder 5 Stock Retention/Holding Period Against For The Estee Lauder Companies Inc. EL USA 11-Nov-11 15-Sep-11 Annual 8 Management Elect Director Charlene Barshefsky For For The Estee Lauder Companies Inc. EL USA 11-Nov-11 15-Sep-11 Annual 8 Management Elect Director Wei Sun Christianson For For The Estee Lauder Companies Inc. EL USA 11-Nov-11 15-Sep-11 Annual 8 Management Elect Director Fabrizio Freda For For The Estee Lauder Companies Inc. EL USA 11-Nov-11 15-Sep-11 Annual 8 Management Elect Director Jane Lauder For For The Estee Lauder Companies Inc. EL USA 11-Nov-11 15-Sep-11 Annual 8 Management Elect Director Leonard A. Lauder For For The Estee Lauder Companies Inc. EL USA 11-Nov-11 15-Sep-11 Annual 8 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For The Estee Lauder Companies Inc. EL USA 11-Nov-11 15-Sep-11 Annual 8 Management 3 Advisory Vote on Say on Pay Frequency One Year One Year The Estee Lauder Companies Inc. EL USA 11-Nov-11 15-Sep-11 Annual 8 Management 4 Ratify Auditors For Against Microsoft Corporation MSFT USA 15-Nov-11 02-Sep-11 Annual Management 1 Elect Director Steven A. Ballmer For For Microsoft Corporation MSFT USA 15-Nov-11 02-Sep-11 Annual Management 2 Elect Director Dina Dublon For For Microsoft Corporation MSFT USA 15-Nov-11 02-Sep-11 Annual Management 3 Elect Director William H. Gates, III For Against Microsoft Corporation MSFT USA 15-Nov-11 02-Sep-11 Annual Management 4 Elect Director Raymond V. Gilmartin For For Microsoft Corporation MSFT USA 15-Nov-11 02-Sep-11 Annual Management 5 Elect Director Reed Hastings For For Microsoft Corporation MSFT USA 15-Nov-11 02-Sep-11 Annual Management 6 Elect Director Maria M. Klawe For For Microsoft Corporation MSFT USA 15-Nov-11 02-Sep-11 Annual Management 7 Elect Director David F. Marquardt For For Microsoft Corporation MSFT USA 15-Nov-11 02-Sep-11 Annual Management 8 Elect Director Charles H. Noski For For Microsoft Corporation MSFT USA 15-Nov-11 02-Sep-11 Annual Management 9 Elect Director Helmut Panke For For Microsoft Corporation MSFT USA 15-Nov-11 02-Sep-11 Annual Management 10 Advisory Vote to Ratify Named Executive Officers' Compensation For For Microsoft Corporation MSFT USA 15-Nov-11 02-Sep-11 Annual Management 11 Advisory Vote on Say on Pay Frequency One Year One Year Microsoft Corporation MSFT USA 15-Nov-11 02-Sep-11 Annual Management 12 Ratify Auditors For Against Microsoft Corporation MSFT USA 15-Nov-11 02-Sep-11 Annual Share Holder 13 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Against For Sysco Corporation SYY USA 16-Nov-11 19-Sep-11 Annual Management 1 Elect Director Judith B. Craven, M.D. For For Sysco Corporation SYY USA 16-Nov-11 19-Sep-11 Annual Management 2 Elect Director William J. DeLaney For For Sysco Corporation SYY USA 16-Nov-11 19-Sep-11 Annual Management 3 Elect Director Larry C. Glasscock For For Sysco Corporation SYY USA 16-Nov-11 19-Sep-11 Annual Management 4 Elect Director Richard G. Tilghman For For Sysco Corporation SYY USA 16-Nov-11 19-Sep-11 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Sysco Corporation SYY USA 16-Nov-11 19-Sep-11 Annual Management 6 Advisory Vote on Say on Pay Frequency One Year One Year Sysco Corporation SYY USA 16-Nov-11 19-Sep-11 Annual Management 7 Declassify the Board of Directors For For Sysco Corporation SYY USA 16-Nov-11 19-Sep-11 Annual Management 8 Ratify Auditors For Against The Clorox Company CLX USA 16-Nov-11 27-Sep-11 Annual 19 Management 1 Elect Director Daniel Boggan, Jr. For For The Clorox Company CLX USA 16-Nov-11 27-Sep-11 Annual 19 Management 2 Elect Director Richard H. Carmona For For The Clorox Company CLX USA 16-Nov-11 27-Sep-11 Annual 19 Management 3 Elect Director Tully M. Friedman For For The Clorox Company CLX USA 16-Nov-11 27-Sep-11 Annual 19 Management 4 Elect Director George J. Harad For For The Clorox Company CLX USA 16-Nov-11 27-Sep-11 Annual 19 Management 5 Elect Director Donald R. Knauss For Against The Clorox Company CLX USA 16-Nov-11 27-Sep-11 Annual 19 Management 6 Elect Director Robert W. Matschullat For For The Clorox Company CLX USA 16-Nov-11 27-Sep-11 Annual 19 Management 7 Elect Director Gary G. Michael For For The Clorox Company CLX USA 16-Nov-11 27-Sep-11 Annual 19 Management 8 Elect Director Edward A. Mueller For For The Clorox Company CLX USA 16-Nov-11 27-Sep-11 Annual 19 Management 9 Elect Director Pamela Thomas-Graham For For The Clorox Company CLX USA 16-Nov-11 27-Sep-11 Annual 19 Management 10 Elect Director Carolyn M. Ticknor For For The Clorox Company CLX USA 16-Nov-11 27-Sep-11 Annual 19 Management 11 Advisory Vote to Ratify Named Executive Officers' Compensation For Against The Clorox Company CLX USA 16-Nov-11 27-Sep-11 Annual 19 Management 12 Advisory Vote on Say on Pay Frequency One Year One Year The Clorox Company CLX USA 16-Nov-11 27-Sep-11 Annual 19 Management 13 Ratify Auditors For Against The Clorox Company CLX USA 16-Nov-11 27-Sep-11 Annual 19 Share Holder 14 Require Independent Board Chairman Against For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management Elect Director Edmund M. Carpenter For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management Elect Director Paul R. Charron For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management Elect Director Bennett Dorrance For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management Elect Director Lawrence C. Karlson For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management Elect Director Randall W. Larrimore For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management Elect Director Mary Alice D. Malone For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management Elect Director Sara Mathew For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management Elect Director Denise M. Morrison For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management Elect Director William D. Perez For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management Elect Director Charles R. Perrin For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management Elect Director A. Barry Rand For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management Elect Director Nick Shreiber For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management Elect Director Tracey T. Travis For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management Elect Director Archbold D. van Beuren For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management Elect Director Les C. Vinney For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management Elect Director Charlotte C. Weber For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management 2 Ratify Auditors For Against Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Campbell Soup Company CPB USA 17-Nov-11 19-Sep-11 Annual 24 Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Management 1 Elect Director Carol A. Bartz For For Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Management 2 Elect Director M. Michele Burns For For Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Management 3 Elect Director Michael D. Capellas For For Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Management 4 Elect Director Larry R. Carter For For Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Management 5 Elect Director John T. Chambers For Against Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Management 6 Elect Director Brian L. Halla For For Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Management 7 Elect Director John L. Hennessy For For Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Management 8 Elect Director Richard M. Kovacevich For For Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Management 9 Elect Director Roderick C. McGeary For For Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Management 10 Elect Director Arun Sarin For For Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Management 11 Elect Director Steven M. West For For Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Management 12 Elect Director Jerry Yang For For Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Management 13 Amend Omnibus Stock Plan For Against Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Management 15 Advisory Vote on Say on Pay Frequency One Year One Year Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Management 16 Ratify Auditors For Against Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Share Holder 17 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Against For Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Share Holder 18 Report on Internet Fragmentation Against For Cisco Systems, Inc. CSCO 17275R102 USA 07-Dec-11 10-Oct-11 Annual Share Holder 19 Stock Retention/Holding Period Against For Express Scripts, Inc. ESRX USA 21-Dec-11 04-Nov-11 Special Management 1 Approve Merger Agreement For For Express Scripts, Inc. ESRX USA 21-Dec-11 04-Nov-11 Special Management 2 Adjourn Meeting For For Hansen Natural Corporation HANS USA 05-Jan-12 28-Nov-11 Special Management 1 Change Company Name For For Hansen Natural Corporation HANS USA 05-Jan-12 28-Nov-11 Special Management 2 Increase Authorized Common Stock For Against Walgreen Co. WAG USA 11-Jan-12 14-Nov-11 Annual Management 1 Elect Director David J. Brailer For For Walgreen Co. WAG USA 11-Jan-12 14-Nov-11 Annual Management 2 Elect Director Steven A. Davis For For Walgreen Co. WAG USA 11-Jan-12 14-Nov-11 Annual Management 3 Elect Director William C. Foote For For Walgreen Co. WAG USA 11-Jan-12 14-Nov-11 Annual Management 4 Elect Director Mark P. Frissora For For Walgreen Co. WAG USA 11-Jan-12 14-Nov-11 Annual Management 5 Elect Director Ginger L. Graham For For Walgreen Co. WAG USA 11-Jan-12 14-Nov-11 Annual Management 6 Elect Director Alan G. McNally For For Walgreen Co. WAG USA 11-Jan-12 14-Nov-11 Annual Management 7 Elect Director Nancy M. Schlichting For For Walgreen Co. WAG USA 11-Jan-12 14-Nov-11 Annual Management 8 Elect Director David Y. Schwartz For For Walgreen Co. WAG USA 11-Jan-12 14-Nov-11 Annual Management 9 Elect Director Alejandro Silva For For Walgreen Co. WAG USA 11-Jan-12 14-Nov-11 Annual Management 10 Elect Director James A. Skinner For For Walgreen Co. WAG USA 11-Jan-12 14-Nov-11 Annual Management 11 Elect Director Gregory D. Wasson For For Walgreen Co. WAG USA 11-Jan-12 14-Nov-11 Annual Management 12 Ratify Auditors For Against Walgreen Co. WAG USA 11-Jan-12 14-Nov-11 Annual Management 13 Approve Executive Incentive Bonus Plan For For Walgreen Co. WAG USA 11-Jan-12 14-Nov-11 Annual Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Walgreen Co. WAG USA 11-Jan-12 14-Nov-11 Annual Management 15 Advisory Vote on Say on Pay Frequency One Year One Year Walgreen Co. WAG USA 11-Jan-12 14-Nov-11 Annual Share Holder 16 Adopt Retention Ratio for Executives Against For Visa Inc. V 92826C839 USA 31-Jan-12 05-Dec-11 Annual Management 1 Elect Director Gary P. Coughlan For For Visa Inc. V 92826C839 USA 31-Jan-12 05-Dec-11 Annual Management 2 Elect Director Mary B. Cranston For For Visa Inc. V 92826C839 USA 31-Jan-12 05-Dec-11 Annual Management 3 Elect Director Francisco Javier Fernandez-Carbajal For For Visa Inc. V 92826C839 USA 31-Jan-12 05-Dec-11 Annual Management 4 Elect Director Robert W. Matschullat For For Visa Inc. V 92826C839 USA 31-Jan-12 05-Dec-11 Annual Management 5 Elect Director Cathy E. Minehan For For Visa Inc. V 92826C839 USA 31-Jan-12 05-Dec-11 Annual Management 6 Elect Director Suzanne Nora Johnson For For Visa Inc. V 92826C839 USA 31-Jan-12 05-Dec-11 Annual Management 7 Elect Director David J. Pang For For Visa Inc. V 92826C839 USA 31-Jan-12 05-Dec-11 Annual Management 8 Elect Director Joseph W. Saunders For Against Visa Inc. V 92826C839 USA 31-Jan-12 05-Dec-11 Annual Management 9 Elect Director William S. Shanahan For For Visa Inc. V 92826C839 USA 31-Jan-12 05-Dec-11 Annual Management 10 Elect Director John A. Swainson For For Visa Inc. V 92826C839 USA 31-Jan-12 05-Dec-11 Annual Management 11 Advisory Vote to Ratify Named Executive Officers' Compensation For For Visa Inc. V 92826C839 USA 31-Jan-12 05-Dec-11 Annual Management 12 Amend Omnibus Stock Plan For For Visa Inc. V 92826C839 USA 31-Jan-12 05-Dec-11 Annual Management 13 Ratify Auditors For For Apple Inc. AAPL USA 23-Feb-12 27-Dec-11 Annual Management Elect Director William V. Campbell For Withhold Apple Inc. AAPL USA 23-Feb-12 27-Dec-11 Annual Management Elect Director Timothy D. Cook For Withhold Apple Inc. AAPL USA 23-Feb-12 27-Dec-11 Annual Management Elect Director Millard S. Drexler For Withhold Apple Inc. AAPL USA 23-Feb-12 27-Dec-11 Annual Management Elect Director Al Gore For Withhold Apple Inc. AAPL USA 23-Feb-12 27-Dec-11 Annual Management Elect Director Robert A. Iger For Withhold Apple Inc. AAPL USA 23-Feb-12 27-Dec-11 Annual Management Elect Director Andrea Jung For Withhold Apple Inc. AAPL USA 23-Feb-12 27-Dec-11 Annual Management Elect Director Arthur D. Levinson For Withhold Apple Inc. AAPL USA 23-Feb-12 27-Dec-11 Annual Management Elect Director Ronald D. Sugar For Withhold Apple Inc. AAPL USA 23-Feb-12 27-Dec-11 Annual Management 2 Ratify Auditors For For Apple Inc. AAPL USA 23-Feb-12 27-Dec-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Apple Inc. AAPL USA 23-Feb-12 27-Dec-11 Annual Share Holder 4 Prepare Conflict of Interest Report Against Against Apple Inc. AAPL USA 23-Feb-12 27-Dec-11 Annual Share Holder 5 Advisory Vote to Ratify Directors' Compensation Against Against Apple Inc. AAPL USA 23-Feb-12 27-Dec-11 Annual Share Holder 6 Report on Political Contributions Against For Apple Inc. AAPL USA 23-Feb-12 27-Dec-11 Annual Share Holder 7 Require a Majority Vote for the Election of Directors Against For Novartis AG NOVN 66987V109 Switzerland 23-Feb-12 26-Jan-12 Annual Management 1 Accept Financial Statements and Statutory Reports For For Novartis AG NOVN 66987V109 Switzerland 23-Feb-12 26-Jan-12 Annual Management 2 Approve Discharge of Board and Senior Management For Against Novartis AG NOVN 66987V109 Switzerland 23-Feb-12 26-Jan-12 Annual Management 3 Approve Allocation of Income and Dividends of CHF 2.25 per Share For For Novartis AG NOVN 66987V109 Switzerland 23-Feb-12 26-Jan-12 Annual Management 4 Approve CHF 19.7 Million Reduction in Share Capital via Cancellation of Repurchased Shares For For Novartis AG NOVN 66987V109 Switzerland 23-Feb-12 26-Jan-12 Annual Management Reelect Sikrant Datar as Director For For Novartis AG NOVN 66987V109 Switzerland 23-Feb-12 26-Jan-12 Annual Management Reelect Andreas von Planta as Director For For Novartis AG NOVN 66987V109 Switzerland 23-Feb-12 26-Jan-12 Annual Management Reelect Wendelin Wiedeking as Director For For Novartis AG NOVN 66987V109 Switzerland 23-Feb-12 26-Jan-12 Annual Management Reelect William Brody as Director For For Novartis AG NOVN 66987V109 Switzerland 23-Feb-12 26-Jan-12 Annual Management Reelect Rolf Zinkernagel as Director For Against Novartis AG NOVN 66987V109 Switzerland 23-Feb-12 26-Jan-12 Annual Management Elect Dimitri Azar as Director For For Novartis AG NOVN 66987V109 Switzerland 23-Feb-12 26-Jan-12 Annual Management 6 Ratify PricewaterhouseCoopers as Auditors For For Novartis AG NOVN 66987V109 Switzerland 23-Feb-12 26-Jan-12 Annual Management 7 Additional And/or Counter-proposals Presented At The Meeting For Against QUALCOMM Incorporated QCOM USA 06-Mar-12 09-Jan-12 Annual Management Elect Director Barbara T. Alexander For For QUALCOMM Incorporated QCOM USA 06-Mar-12 09-Jan-12 Annual Management Elect Director Stephen M. Bennett For For QUALCOMM Incorporated QCOM USA 06-Mar-12 09-Jan-12 Annual Management Elect Director Donald G. Cruickshank For For QUALCOMM Incorporated QCOM USA 06-Mar-12 09-Jan-12 Annual Management Elect Director Raymond V. Dittamore For For QUALCOMM Incorporated QCOM USA 06-Mar-12 09-Jan-12 Annual Management Elect Director Thomas W. Horton For For QUALCOMM Incorporated QCOM USA 06-Mar-12 09-Jan-12 Annual Management Elect Director Paul E. Jacobs For Withhold QUALCOMM Incorporated QCOM USA 06-Mar-12 09-Jan-12 Annual Management Elect Director Robert E. Kahn For For QUALCOMM Incorporated QCOM USA 06-Mar-12 09-Jan-12 Annual Management Elect Director Sherry Lansing For For QUALCOMM Incorporated QCOM USA 06-Mar-12 09-Jan-12 Annual Management Elect Director Duane A. Nelles For For QUALCOMM Incorporated QCOM USA 06-Mar-12 09-Jan-12 Annual Management Elect Director Francisco Ros For For QUALCOMM Incorporated QCOM USA 06-Mar-12 09-Jan-12 Annual Management Elect Director Brent Scowcroft For For QUALCOMM Incorporated QCOM USA 06-Mar-12 09-Jan-12 Annual Management Elect Director Marc I. Stern For For QUALCOMM Incorporated QCOM USA 06-Mar-12 09-Jan-12 Annual Management 2 Ratify Auditors For Against QUALCOMM Incorporated QCOM USA 06-Mar-12 09-Jan-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against QUALCOMM Incorporated QCOM USA 06-Mar-12 09-Jan-12 Annual Management 4 Eliminate Provision Relating to Plurality Voting for the Election of Directors For For Hewlett-Packard Company HPQ USA 21-Mar-12 23-Jan-12 Annual Management 1 Elect Director Marc L. Andreessen For For Hewlett-Packard Company HPQ USA 21-Mar-12 23-Jan-12 Annual Management 2 Elect Director Shumeet Banerji For For Hewlett-Packard Company HPQ USA 21-Mar-12 23-Jan-12 Annual Management 3 Elect Director Rajiv L. Gupta For For Hewlett-Packard Company HPQ USA 21-Mar-12 23-Jan-12 Annual Management 4 Elect Director John H. Hammergren For For Hewlett-Packard Company HPQ USA 21-Mar-12 23-Jan-12 Annual Management 5 Elect Director Raymond. J. Lane For Against Hewlett-Packard Company HPQ USA 21-Mar-12 23-Jan-12 Annual Management 6 Elect Director Ann M. Livermore For For Hewlett-Packard Company HPQ USA 21-Mar-12 23-Jan-12 Annual Management 7 Elect Director G. M. Reiner For For Hewlett-Packard Company HPQ USA 21-Mar-12 23-Jan-12 Annual Management 8 Elect Director Patricia. F. Russo For For Hewlett-Packard Company HPQ USA 21-Mar-12 23-Jan-12 Annual Management 9 Elect Director G. Kennedy Thompson For For Hewlett-Packard Company HPQ USA 21-Mar-12 23-Jan-12 Annual Management 10 Elect Director Margaret C. Whitman For For Hewlett-Packard Company HPQ USA 21-Mar-12 23-Jan-12 Annual Management 11 Elect Director Ralph. V. Whitworth For For Hewlett-Packard Company HPQ USA 21-Mar-12 23-Jan-12 Annual Management 12 Ratify Auditors For Against Hewlett-Packard Company HPQ USA 21-Mar-12 23-Jan-12 Annual Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Hewlett-Packard Company HPQ USA 21-Mar-12 23-Jan-12 Annual Share Holder 14 Adopt Retention Ratio for Executives Against For United Technologies Corporation UTX USA 11-Apr-12 15-Feb-12 Annual 45 Management 1 Elect Director Louis R. Chenevert For Against United Technologies Corporation UTX USA 11-Apr-12 15-Feb-12 Annual 45 Management 2 Elect Director John V. Faraci For For United Technologies Corporation UTX USA 11-Apr-12 15-Feb-12 Annual 45 Management 3 Elect Director Jean-Pierre Garnier, Ph.D. For For United Technologies Corporation UTX USA 11-Apr-12 15-Feb-12 Annual 45 Management 4 Elect Director Jamie S. Gorelick For For United Technologies Corporation UTX USA 11-Apr-12 15-Feb-12 Annual 45 Management 5 Elect Director Edward A. Kangas For For United Technologies Corporation UTX USA 11-Apr-12 15-Feb-12 Annual 45 Management 6 Elect Director Ellen J. Kullman For For United Technologies Corporation UTX USA 11-Apr-12 15-Feb-12 Annual 45 Management 7 Elect Director Richard D. McCormick For For United Technologies Corporation UTX USA 11-Apr-12 15-Feb-12 Annual 45 Management 8 Elect Director Harold McGraw, III For For United Technologies Corporation UTX USA 11-Apr-12 15-Feb-12 Annual 45 Management 9 Elect Director Richard B. Myers For For United Technologies Corporation UTX USA 11-Apr-12 15-Feb-12 Annual 45 Management 10 Elect Director H. Patrick Swygert For For United Technologies Corporation UTX USA 11-Apr-12 15-Feb-12 Annual 45 Management 11 Elect Director André Villeneuve For For United Technologies Corporation UTX USA 11-Apr-12 15-Feb-12 Annual 45 Management 12 Elect Director Christine Todd Whitman For For United Technologies Corporation UTX USA 11-Apr-12 15-Feb-12 Annual 45 Management 13 Ratify Auditors For Against United Technologies Corporation UTX USA 11-Apr-12 15-Feb-12 Annual 45 Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For Against BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 1 Accept Financial Statements and Statutory Reports For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 2 Approve Remuneration Report For Against BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 3 Re-elect Robert Dudley as Director For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 4 Re-elect Iain Conn as Director For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 5 Elect Dr Brian Gilvary as Director For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 6 Re-elect Dr Byron Grote as Director For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 7 Re-elect Paul Anderson as Director For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 8 Re-elect Frank Bowman as Director For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 9 Re-elect Antony Burgmans as Director For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 10 Re-elect Cynthia Carroll as Director For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 11 Re-elect George David as Director For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 12 Re-elect Ian Davis as Director For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 13 Elect Dame Ann Dowling as Director For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 14 Re-elect Brendan Nelson as Director For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 15 Re-elect Phuthuma Nhleko as Director For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 16 Elect Andrew Shilston as Director For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 17 Re-elect Carl-Henric Svanberg as Director For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 18 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 19 Authorise Market Purchase For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 20 Authorise Issue of Equity with Pre-emptive Rights For Against BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 21 Authorise Issue of Equity without Pre-emptive Rights For For BP plc BP. United Kingdom 12-Apr-12 30-Mar-12 Annual Management 22 Authorise the Company to Call EGM with Two Weeks' Notice For For Eli Lilly and Company LLY USA 16-Apr-12 15-Feb-12 Annual 58 Management 1 Elect Director K. Baicker For For Eli Lilly and Company LLY USA 16-Apr-12 15-Feb-12 Annual 58 Management 2 Elect Director J. E. Fyrwald For For Eli Lilly and Company LLY USA 16-Apr-12 15-Feb-12 Annual 58 Management 3 Elect Director E. R. Marram For For Eli Lilly and Company LLY USA 16-Apr-12 15-Feb-12 Annual 58 Management 4 Elect Director D. R. Oberhelman For For Eli Lilly and Company LLY USA 16-Apr-12 15-Feb-12 Annual 58 Management 5 Ratify Auditors For Against Eli Lilly and Company LLY USA 16-Apr-12 15-Feb-12 Annual 58 Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For Eli Lilly and Company LLY USA 16-Apr-12 15-Feb-12 Annual 58 Management 7 Declassify the Board of Directors For For Eli Lilly and Company LLY USA 16-Apr-12 15-Feb-12 Annual 58 Management 8 Reduce Supermajority Vote Requirement For For Eli Lilly and Company LLY USA 16-Apr-12 15-Feb-12 Annual 58 Share Holder 9 Adopt Policy for Engagement With Proponents of Shareholder Proposals Supported by a Majority Vote Against For Eli Lilly and Company LLY USA 16-Apr-12 15-Feb-12 Annual 58 Share Holder 10 Report on Research Animal Care and Promotion of Testing Alternatives Against For Intuitive Surgical, Inc. ISRG 46120E602 USA 19-Apr-12 27-Feb-12 Annual 53 Management 1 Elect Director Gary S. Guthart For For Intuitive Surgical, Inc. ISRG 46120E602 USA 19-Apr-12 27-Feb-12 Annual 53 Management 2 Elect Director Mark J. Rubash For For Intuitive Surgical, Inc. ISRG 46120E602 USA 19-Apr-12 27-Feb-12 Annual 53 Management 3 Elect Director Lonnie M. Smith For Against Intuitive Surgical, Inc. ISRG 46120E602 USA 19-Apr-12 27-Feb-12 Annual 53 Management 4 Amend Stock Option Plan For Against Intuitive Surgical, Inc. ISRG 46120E602 USA 19-Apr-12 27-Feb-12 Annual 53 Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Intuitive Surgical, Inc. ISRG 46120E602 USA 19-Apr-12 27-Feb-12 Annual 53 Management 6 Declassify the Board of Directors For For Intuitive Surgical, Inc. ISRG 46120E602 USA 19-Apr-12 27-Feb-12 Annual 53 Management 7 Ratify Auditors For Against Nestle SA NESN Switzerland 19-Apr-12 09-Mar-12 Annual Management Accept Financial Statements and Statutory Reports For For Nestle SA NESN Switzerland 19-Apr-12 09-Mar-12 Annual Management Approve Remuneration Report For For Nestle SA NESN Switzerland 19-Apr-12 09-Mar-12 Annual Management 2 Approve Discharge of Board and Senior Management For For Nestle SA NESN Switzerland 19-Apr-12 09-Mar-12 Annual Management 3 Approve Allocation of Income and Dividends of CHF 1.95 per Share For For Nestle SA NESN Switzerland 19-Apr-12 09-Mar-12 Annual Management Reelect Daniel Borel as Director For For Nestle SA NESN Switzerland 19-Apr-12 09-Mar-12 Annual Management Elect Henri de Castries as Director For For Nestle SA NESN Switzerland 19-Apr-12 09-Mar-12 Annual Management Ratify KPMG SA as Auditors For For Nestle SA NESN Switzerland 19-Apr-12 09-Mar-12 Annual Management 5 Approve CHF 7.5 Million Reduction in Share Capital via Cancellation of Repurchased Shares For For Nestle SA NESN Switzerland 19-Apr-12 09-Mar-12 Annual Management 6 Additional And/or Counter-proposals Presented At The Meeting None Against Nestle SA NESN Switzerland 19-Apr-12 09-Mar-12 Annual Management 7 Mark the box at the right if you wish to give a Proxy to the independent representative, Mr. Jean-Ludovic Hartmann None Against International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Management 1 Elect Director Alain J.P. Belda For For International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Management 2 Elect Director William R. Brody For For International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Management 3 Elect Director Kenneth I. Chenault For For International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Management 4 Elect Director Michael L. Eskew For For International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Management 5 Elect Director David N. Farr For For International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Management 6 Elect Director Shirley Ann Jackson For For International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Management 7 Elect Director Andrew N. Liveris For For International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Management 8 Elect Director W. James McNerney, Jr. For For International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Management 9 Elect Director James W. Owens For For International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Management 10 Elect Director Samuel J. Palmisano For Against International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Management 11 Elect Director Virginia M. Rometty For For International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Management 12 Elect Director Joan E. Spero For For International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Management 13 Elect Director Sidney Taurel For For International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Management 14 Elect Director Lorenzo H. Zambrano For For International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Management 15 Ratify Auditors For Against International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Management 16 Advisory Vote to Ratify Named Executive Officers' Compensation For Against International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Share Holder 17 Provide for Cumulative Voting Against For International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Share Holder 18 Report on Political Contributions Against For International Business Machines Corporation IBM USA 24-Apr-12 24-Feb-12 Annual Share Holder 19 Report on Lobbying Expenses Against For Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management A1a Receive Special Board Report Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management A1b Receive Special Auditor Report Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management A1c Eliminate Preemptive Rights Re: Issuance of Warrants For Against Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management A1d Approve Issuance of 215,000 Warrants For Against Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management A1e Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Re: Issuance of Warrants as Proposed under Item A1d For Against Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management A1f Approve Deviation from Belgian Company Law Provision Re: Grant of Warrants to Non-Executive Directors For Against Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management A1g Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry For Against Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management B1 Receive Directors' Reports (Non-Voting) Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management B2 Receive Auditors' Reports (Non-Voting) Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management B3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management B4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 1.20 per Share For For Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management B5 Approve Discharge of Directors For For Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management B6 Approve Discharge of Auditors For For Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management B7 Receive Information on Resignation of Peter Harf as Director Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management B8a Approve Remuneration Report For Against Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management B8b Approve Omnibus Stock Plan For Against Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management B9 Approve Change-of-Control Clause Re : Updated EMTN Program For For Anheuser-Busch InBev SA ABI 03524A108 Belgium 25-Apr-12 16-Mar-12 Annual/Special Management C1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry For For The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 1 Elect Director Herbert A. Allen For For The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 2 Elect Director Ronald W. Allen For Against The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 3 Elect Director Howard G. Buffett For For The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 4 Elect Director Richard M. Daley For For The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 5 Elect Director Barry Diller For For The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 6 Elect Director Evan G. Greenberg For For The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 7 Elect Director Alexis M. Herman For For The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 8 Elect Director Muhtar Kent For Against The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 9 Elect Director Donald R. Keough For For The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 10 Elect Director Robert A. Kotick For For The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 11 Elect Director Maria Elena Lagomasino For For The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 12 Elect Director Donald F. McHenry For For The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 13 Elect Director Sam Nunn For For The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 14 Elect Director James D. Robinson, III For For The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 15 Elect Director Peter V. Ueberroth For For The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 16 Elect Director Jacob Wallenberg For Against The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 17 Elect Director James B. Williams For For The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 18 Ratify Auditors For Against The Coca-Cola Company KO USA 25-Apr-12 27-Feb-12 Annual Management 19 Advisory Vote to Ratify Named Executive Officers' Compensation For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 1 Accept Financial Statements and Statutory Reports For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 2 Confirm First Interim Dividend; Confirm as Final Dividend the Second Interim Dividend For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 3 Reappoint KPMG Audit plc as Auditors For Against AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 4 Authorise Board to Fix Remuneration of Auditors For Against AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 5(a) Re-elect Louis Schweitzer as Director For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 5(b) Re-elect David Brennan as Director For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 5(c) Re-elect Simon Lowth as Director For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 5(d) Elect Genevieve Berger as Director For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 5(e) Re-elect Bruce Burlington as Director For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 5(f) Elect Graham Chipchase as Director For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 5(g) Re-elect Jean-Philippe Courtois as Director For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 5(h) Elect Leif Johansson as Director For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 5(i) Re-elect Rudy Markham as Director For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 5(j) Re-elect Nancy Rothwell as Director For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 5(k) Re-elect Shriti Vadera as Director For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 5(l) Re-elect John Varley as Director For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 5(m) Re-elect Marcus Wallenberg as Director For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 6 Approve Remuneration Report For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 7 Authorise EU Political Donations and Expenditure For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 8 Authorise Issue of Equity with Pre-emptive Rights For Against AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 9 Approve 2012 Savings-Related Share Option Scheme For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 10 Authorise Issue of Equity without Pre-emptive Rights For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 11 Authorise Market Purchase For For AstraZeneca plc AZN United Kingdom 26-Apr-12 16-Mar-12 Annual Management 12 Authorise the Company to Call EGM with Two Weeks' Notice For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 1 Accept Financial Statements and Statutory Reports For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 2 Approve Remuneration Report For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 3 Approve Final Dividend For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 4 Reappoint PricewaterhouseCoopers LLP as Auditors For Against British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 5 Authorise Board to Fix Remuneration of Auditors For Against British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 6 Re-elect Richard Burrows as Director For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 7 Re-elect John Daly as Director For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 8 Re-elect Karen de Segundo as Director For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 9 Re-elect Nicandro Durante as Director For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 10 Re-elect Robert Lerwill as Director For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 11 Re-elect Christine Morin-Postel as Director For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 12 Re-elect Gerry Murphy as Director For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 13 Re-elect Kieran Poynter as Director For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 14 Re-elect Anthony Ruys as Director For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 15 Re-elect Sir Nicholas Scheele as Director For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 16 Re-elect Ben Stevens as Director For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 17 Elect Ann Godbehere as Director For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 18 Authorise Issue of Equity with Pre-emptive Rights For Against British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 19 Authorise Issue of Equity without Pre-emptive Rights For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 20 Authorise Market Purchase For For British American Tobacco plc BATS United Kingdom 26-Apr-12 16-Mar-12 Annual Management 21 Authorise the Company to Call EGM with Two Weeks' Notice For For Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Management 1 Elect Director Mary Sue Coleman For For Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Management 2 Elect Director James G. Cullen For For Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Management 3 Elect Director Ian E.l. Davis For For Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Management 4 Elect Director Alex Gorsky For For Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Management 5 Elect Director Michael M.e. Johns For Against Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Management 6 Elect Director Susan L. Lindquist For For Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Management 7 Elect Director Anne M. Mulcahy For Against Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Management 8 Elect Director Leo F. Mullin For For Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Management 9 Elect Director William D. Perez For Against Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Management 10 Elect Director Charles Prince For Against Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Management 11 Elect Director David Satcher For For Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Management 12 Elect Director William C. Weldon For Against Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Management 13 Elect Director Ronald A. Williams For Against Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Management 15 Approve Omnibus Stock Plan For Against Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Management 16 Ratify Auditors For Against Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Share Holder 17 Require Independent Board Chairman Against For Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Share Holder 18 Require Shareholder Vote to Approve Political Contributions Against Against Johnson & Johnson JNJ USA 26-Apr-12 28-Feb-12 Annual Share Holder 19 Adopt Animal-Free Training Methods Against For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Management 1 Elect Director Dennis A. Ausiello For For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Management 2 Elect Director M. Anthony Burns For For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Management 3 Elect Director W. Don Cornwell For For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Management 4 Elect Director Frances D. Fergusson For For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Management 5 Elect Director William H. Gray, III For For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Management 6 Elect Director Helen H. Hobbs For For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Management 7 Elect Director Constance J. Horner For For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Management 8 Elect Director James M. Kilts For For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Management 9 Elect Director George A. Lorch For For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Management 10 Elect Director John P. Mascotte For For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Management 11 Elect Director Suzanne Nora Johnson For For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Management 12 Elect Director Ian C. Read For Against Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Management 13 Elect Director Stephen W. Sanger For For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Management 14 Elect Director Marc Tessier-Lavigne For For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Management 15 Ratify Auditors For Against Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Management 16 Advisory Vote to Ratify Named Executive Officers' Compensation For For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Share Holder 17 Publish Political Contributions Against Against Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Share Holder 18 Provide Right to Act by Written Consent Against For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Share Holder 19 Amend Articles/Bylaws/Charter Call Special Meetings Against For Pfizer Inc. PFE USA 26-Apr-12 28-Feb-12 Annual Share Holder 20 Non-Employee Director Compensation Against Against Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Management Elect Director Robert J. Alpern For For Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Management Elect Director Roxanne S. Austin For For Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Management Elect Director Sally E. Blount For For Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Management Elect Director W. James Farrell For For Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Management Elect Director Edward M. Liddy For For Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Management Elect Director Nancy McKinstry For Withhold Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Management Elect Director Phebe N. Novakovic For For Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Management Elect Director William A. Osborn For For Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Management Elect Director Samuel C. Scott, III For For Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Management Elect Director Glenn F. Tilton For For Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Management Elect Director Miles D. White For Withhold Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Management 2 Ratify Auditors For Against Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Share Holder 4 Report on Research Animal Care and Promotion of Testing Alternatives Against For Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Share Holder 5 Report on Lobbying Payments and Policy Against For Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Share Holder 6 Require Independent Board Chairman Against For Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Share Holder 7 Adopt Anti Gross-up Policy Against For Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Share Holder 8 Stock Retention/Holding Period Against For Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Share Holder 9 Cease Compliance Adjustments to Performance Criteria Against For Abbott Laboratories ABT USA 27-Apr-12 29-Feb-12 Annual Share Holder 10 Pro-rata Vesting of Equity Plans Against For Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Management 1 Elect Director Lamberto Andreotti For For Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Management 2 Elect Director Lewis B. Campbell For For Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Management 3 Elect Director James M. Cornelius For Against Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Management 4 Elect Director Louis J. Freeh For For Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Management 5 Elect Director Laurie H. Glimcher For For Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Management 6 Elect Director Michael Grobstein For For Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Management 7 Elect Director Alan J. Lacy For For Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Management 8 Elect Director Vicki L. Sato For For Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Management 9 Elect Director Elliott Sigal For For Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Management 10 Elect Director Gerald L. Storch For For Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Management 11 Elect Director Togo D. West, Jr. For For Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Management 12 Elect Director R. Sanders Williams For For Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Management 13 Ratify Auditors For Against Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Management 15 Approve Omnibus Stock Plan For For Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Share Holder 16 Provide for Cumulative Voting Against For Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Share Holder 17 Report on Research Animal Care and Promotion of Testing Alternatives Against For Bristol-Myers Squibb Company BMY USA 01-May-12 09-Mar-12 Annual Share Holder 18 Provide Right to Act by Written Consent Against For Laboratory Corporation of America Holdings LH 50540R409 USA 01-May-12 05-Mar-12 Annual Management 1 Elect Director David P. King For Against Laboratory Corporation of America Holdings LH 50540R409 USA 01-May-12 05-Mar-12 Annual Management 2 Elect Director Kerrii B. Anderson For For Laboratory Corporation of America Holdings LH 50540R409 USA 01-May-12 05-Mar-12 Annual Management 3 Elect Director Jean-Luc Belingard For For Laboratory Corporation of America Holdings LH 50540R409 USA 01-May-12 05-Mar-12 Annual Management 4 Elect Director N. Anthony Coles, Jr. For For Laboratory Corporation of America Holdings LH 50540R409 USA 01-May-12 05-Mar-12 Annual Management 5 Elect Director Wendy E. Lane For For Laboratory Corporation of America Holdings LH 50540R409 USA 01-May-12 05-Mar-12 Annual Management 6 Elect Director Thomas P. Mac Mahon For For Laboratory Corporation of America Holdings LH 50540R409 USA 01-May-12 05-Mar-12 Annual Management 7 Elect Director Robert E. Mittelstaedt, Jr. For For Laboratory Corporation of America Holdings LH 50540R409 USA 01-May-12 05-Mar-12 Annual Management 8 Elect Director Arthur H. Rubenstein For For Laboratory Corporation of America Holdings LH 50540R409 USA 01-May-12 05-Mar-12 Annual Management 9 Elect Director M. Keith Weikel For For Laboratory Corporation of America Holdings LH 50540R409 USA 01-May-12 05-Mar-12 Annual Management 10 Elect Director R. Sanders Williams For For Laboratory Corporation of America Holdings LH 50540R409 USA 01-May-12 05-Mar-12 Annual Management 11 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Laboratory Corporation of America Holdings LH 50540R409 USA 01-May-12 05-Mar-12 Annual Management 12 Approve Omnibus Stock Plan For Against Laboratory Corporation of America Holdings LH 50540R409 USA 01-May-12 05-Mar-12 Annual Management 13 Amend Qualified Employee Stock Purchase Plan For For Laboratory Corporation of America Holdings LH 50540R409 USA 01-May-12 05-Mar-12 Annual Management 14 Ratify Auditors For Against PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Management 1 Elect Director Shona L. Brown For For PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Management 2 Elect Director Ian M. Cook For For PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Management 3 Elect Director Dina Dublon For For PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Management 4 Elect Director Victor J. Dzau For For PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Management 5 Elect Director Ray L. Hunt For For PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Management 6 Elect Director Alberto Ibarguen For For PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Management 7 Elect Director Indra K. Nooyi For Against PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Management 8 Elect Director Sharon Percy Rockefeller For For PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Management 9 Elect Director James J. Schiro For For PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Management 10 Elect Director Lloyd G. Trotter For For PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Management 11 Elect Director Daniel Vasella For For PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Management 12 Elect Director Alberto Weisser For For PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Management 13 Ratify Auditors For Against PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For Against PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Management 15 Amend Omnibus Stock Plan For For PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Share Holder 16 Report on Lobbying Payments and Policy Against For PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Share Holder 17 Establish Risk Oversight Committee Against For PepsiCo, Inc. PEP USA 02-May-12 02-Mar-12 Annual Share Holder 18 Require Independent Board Chairman Against For Church & Dwight Co., Inc. CHD USA 03-May-12 05-Mar-12 Annual Management 1 Elect Director T. Rosie Albright For For Church & Dwight Co., Inc. CHD USA 03-May-12 05-Mar-12 Annual Management 2 Elect Director Ravichandra K. Saligram For For Church & Dwight Co., Inc. CHD USA 03-May-12 05-Mar-12 Annual Management 3 Elect Director Robert K. Shearer For For Church & Dwight Co., Inc. CHD USA 03-May-12 05-Mar-12 Annual Management 4 Amend Executive Incentive Bonus Plan For For Church & Dwight Co., Inc. CHD USA 03-May-12 05-Mar-12 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Church & Dwight Co., Inc. CHD USA 03-May-12 05-Mar-12 Annual Management 6 Ratify Auditors For Against GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 1 Accept Financial Statements and Statutory Reports For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 2 Approve Remuneration Report For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 3 Re-elect Sir Christopher Gent as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 4 Re-elect Sir Andrew Witty as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 5 Re-elect Sir Roy Anderson as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 6 Re-elect Dr Stephanie Burns as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 7 Re-elect Stacey Cartwright as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 8 Re-elect Larry Culp as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 9 Re-elect Sir Crispin Davis as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 10 Re-elect Simon Dingemans as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 11 Re-elect Judy Lewent as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 12 Re-elect Sir Deryck Maughan as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 13 Re-elect Dr Daniel Podolsky as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 14 Re-elect Dr Moncef Slaoui as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 15 Re-elect Tom de Swaan as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 16 Re-elect Sir Robert Wilson as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 17 Reappoint PricewaterhouseCoopers LLP as Auditors For Against GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 18 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors For Against GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 19 Authorise EU Political Donations and Expenditure For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 20 Authorise Issue of Equity with Pre-emptive Rights For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 21 Authorise Issue of Equity without Pre-emptive Rights For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 22 Authorise Market Purchase For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 23 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 24 Authorise the Company to Call EGM with Two Weeks' Notice For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 25 Approve 2012 ShareSave Plan For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 03-May-12 06-Mar-12 Annual Management 26 Approve 2012 ShareReward Plan For For Reynolds American Inc. RAI USA 03-May-12 12-Mar-12 Annual 68 Management Elect Director John P. Daly For Withhold Reynolds American Inc. RAI USA 03-May-12 12-Mar-12 Annual 68 Management Elect Director Holly K. Koeppel For For Reynolds American Inc. RAI USA 03-May-12 12-Mar-12 Annual 68 Management Elect Director H.G.L. (Hugo) Powell For Withhold Reynolds American Inc. RAI USA 03-May-12 12-Mar-12 Annual 68 Management Elect Director Richard E. Thornburgh For For Reynolds American Inc. RAI USA 03-May-12 12-Mar-12 Annual 68 Management Elect Director Thomas C. Wajnert For For Reynolds American Inc. RAI USA 03-May-12 12-Mar-12 Annual 68 Management Elect Director H. Richard Kahler For Withhold Reynolds American Inc. RAI USA 03-May-12 12-Mar-12 Annual 68 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Reynolds American Inc. RAI USA 03-May-12 12-Mar-12 Annual 68 Management 3 Adopt Majority Voting for Uncontested Election of Directors For For Reynolds American Inc. RAI USA 03-May-12 12-Mar-12 Annual 68 Management 4 Ratify Auditors For Against Reynolds American Inc. RAI USA 03-May-12 12-Mar-12 Annual 68 Share Holder 5 Establish Ethics Committee to Review Marketing Activities Against For Sanofi SAN 80105N105 France 04-May-12 26-Mar-12 Annual/Special Management 1 Approve Financial Statements and Statutory Reports For For Sanofi SAN 80105N105 France 04-May-12 26-Mar-12 Annual/Special Management 2 Approve Consolidated Financial Statements and Statutory Reports For For Sanofi SAN 80105N105 France 04-May-12 26-Mar-12 Annual/Special Management 3 Approve Allocation of Income and Dividends of EUR 2.65per Share For For Sanofi SAN 80105N105 France 04-May-12 26-Mar-12 Annual/Special Management 4 Elect Laurent Attal as Director For For Sanofi SAN 80105N105 France 04-May-12 26-Mar-12 Annual/Special Management 5 Reelect Uwe Bicker as Director For For Sanofi SAN 80105N105 France 04-May-12 26-Mar-12 Annual/Special Management 6 Reelect Jean Rene Fourtou as Director For For Sanofi SAN 80105N105 France 04-May-12 26-Mar-12 Annual/Special Management 7 Reelect Claudie Haignere as Director For For Sanofi SAN 80105N105 France 04-May-12 26-Mar-12 Annual/Special Management 8 Reelect Carole Piwnica as Director For For Sanofi SAN 80105N105 France 04-May-12 26-Mar-12 Annual/Special Management 9 Reelect Klaus Pohle as Director For For Sanofi SAN 80105N105 France 04-May-12 26-Mar-12 Annual/Special Management 10 Appoint Ernst & Young et Autres as Auditor For For Sanofi SAN 80105N105 France 04-May-12 26-Mar-12 Annual/Special Management 11 Appoint Auditex as Alternate Auditor For For Sanofi SAN 80105N105 France 04-May-12 26-Mar-12 Annual/Special Management 12 Ratify Change of Registered Office to 54, rue La Boetie, 75008 Paris and Amend Article 4 of Bylaws Accordingly For For Sanofi SAN 80105N105 France 04-May-12 26-Mar-12 Annual/Special Management 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Sanofi SAN 80105N105 France 04-May-12 26-Mar-12 Annual/Special Management 14 Authorize up to 1.2 Percent of Issued Capital for Use in Restricted Stock Plan For For Sanofi SAN 80105N105 France 04-May-12 26-Mar-12 Annual/Special Management 15 Authorize Filing of Required Documents/Other Formalities For For Lincare Holdings Inc. LNCR USA 07-May-12 12-Mar-12 Annual Management Elect Director John P. Byrnes For Withhold Lincare Holdings Inc. LNCR USA 07-May-12 12-Mar-12 Annual Management Elect Director Stuart H. Altman For For Lincare Holdings Inc. LNCR USA 07-May-12 12-Mar-12 Annual Management Elect Director Chester B. Black For For Lincare Holdings Inc. LNCR USA 07-May-12 12-Mar-12 Annual Management Elect Director Angela P. Bryant For For Lincare Holdings Inc. LNCR USA 07-May-12 12-Mar-12 Annual Management Elect Director Frank D. Byrne For For Lincare Holdings Inc. LNCR USA 07-May-12 12-Mar-12 Annual Management Elect Director William F. Miller, III For For Lincare Holdings Inc. LNCR USA 07-May-12 12-Mar-12 Annual Management Elect Director Ellen M. Zane For For Lincare Holdings Inc. LNCR USA 07-May-12 12-Mar-12 Annual Management 2 Ratify Auditors For Against Lincare Holdings Inc. LNCR USA 07-May-12 12-Mar-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Management 1 Elect Director Linda G. Alvarado For For 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Management 2 Elect Director Vance D. Coffman For For 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Management 3 Elect Director Michael L. Eskew For For 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Management 4 Elect Director W. James Farrell For For 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Management 5 Elect Director Herbert L. Henkel For For 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Management 6 Elect Director Edward M. Liddy For For 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Management 7 Elect Director Robert S. Morrison For For 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Management 8 Elect Director Aulana L. Peters For For 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Management 9 Elect Director Inge G. Thulin For Against 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Management 10 Elect Director Robert J. Ulrich For For 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Management 11 Ratify Auditors For Against 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Management 13 Amend Qualified Employee Stock Purchase Plan For For 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Management 14 Amend Omnibus Stock Plan For Against 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Share Holder 15 Report on Lobbying Payments and Policy Against For 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Share Holder 16 Prohibit Political Contributions Against Against 3M Company MMM 88579Y101 USA 08-May-12 09-Mar-12 Annual Share Holder 17 Require Independent Board Chairman Against For Baxter International Inc. BAX USA 08-May-12 12-Mar-12 Annual Management 1 Elect Director James R. Gavin, III For For Baxter International Inc. BAX USA 08-May-12 12-Mar-12 Annual Management 2 Elect Director Peter S. Hellman For For Baxter International Inc. BAX USA 08-May-12 12-Mar-12 Annual Management 3 Elect Director K. J. Storm For For Baxter International Inc. BAX USA 08-May-12 12-Mar-12 Annual Management 4 Ratify Auditors For Against Baxter International Inc. BAX USA 08-May-12 12-Mar-12 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Baxter International Inc. BAX USA 08-May-12 12-Mar-12 Annual Share Holder 6 Declassify the Board of Directors For For Baxter International Inc. BAX USA 08-May-12 12-Mar-12 Annual Share Holder 7 Reduce Supermajority Vote Requirement For For Zimmer Holdings, Inc. ZMH 98956P102 USA 08-May-12 09-Mar-12 Annual Management 1 Elect Director Betsy J. Bernard For For Zimmer Holdings, Inc. ZMH 98956P102 USA 08-May-12 09-Mar-12 Annual Management 2 Elect Director Marc N. Casper For For Zimmer Holdings, Inc. ZMH 98956P102 USA 08-May-12 09-Mar-12 Annual Management 3 Elect Director David C. Dvorak For For Zimmer Holdings, Inc. ZMH 98956P102 USA 08-May-12 09-Mar-12 Annual Management 4 Elect Director Larry C. Glasscock For For Zimmer Holdings, Inc. ZMH 98956P102 USA 08-May-12 09-Mar-12 Annual Management 5 Elect Director Robert A. Hagemann For For Zimmer Holdings, Inc. ZMH 98956P102 USA 08-May-12 09-Mar-12 Annual Management 6 Elect Director Arthur J. Higgins For For Zimmer Holdings, Inc. ZMH 98956P102 USA 08-May-12 09-Mar-12 Annual Management 7 Elect Director John L. McGoldrick For For Zimmer Holdings, Inc. ZMH 98956P102 USA 08-May-12 09-Mar-12 Annual Management 8 Elect Director Cecil B. Pickett For For Zimmer Holdings, Inc. ZMH 98956P102 USA 08-May-12 09-Mar-12 Annual Management 9 Advisory Vote to Ratify Named Executive Officers' Compensation For For Zimmer Holdings, Inc. ZMH 98956P102 USA 08-May-12 09-Mar-12 Annual Management 10 Ratify Auditors For Against Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Management 1 Elect Director Harold Brown For For Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Management 2 Elect Director Mathis Cabiallavetta For For Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Management 3 Elect DirectorLouis C. Camilleri For Against Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Management 4 Elect DirectorJ. Dudley Fishburn For For Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Management 5 Elect DirectorJennifer Li For For Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Management 6 Elect Director Graham Mackay For For Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Management 7 Elect Director Sergio Marchionne For For Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Management 8 Elect Director Kalpana Morparia For For Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Management 9 Elect DirectorLucio A. Noto For For Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Management 10 Elect DirectorRobert B. Polet For For Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Management 11 Elect DirectorCarlos Slim Helu For For Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Management 12 Elect DirectorStephen M. Wolf For For Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Management 13 Ratify Auditors For For Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Management 15 Approve Restricted Stock Plan For For Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Share Holder 16 Require Independent Board Chairman Against For Philip Morris International Inc. PM USA 09-May-12 16-Mar-12 Annual Share Holder 17 Establish Ethics Committee to Review Marketing Activities Against For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 1 Receive Report of Management Board Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 2 Approve Financial Statements and Allocation of Income For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 3 Approve Discharge of Management Board For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 4 Approve Discharge of Supervisory Board For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 5 Reelect P.G.J.M. Polman as CEO to Board of Directors For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 6 Relect R.J.M.S. Huet as CFO to Board of Directors For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 7 Reelect L.O. Fresco to Board of Directors For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 8 Reelect A.M. Fudge to Board of Directors For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 9 Reelect C.E. Golden to Board of Directors For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 10 Reelect B.E. Grote to Board of Directors For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 11 Reelect S.B. Mittal to Board of Directors For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 12 Reelect H. Nyasulu to Board of Directors For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 13 Reelect M. Rifkind to Board of Directors For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 14 Reelect K.J. Storm to Board of Directors For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 15 Reelect M. Treschow to Board of Directors For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 16 Reelect P.S. Walsh to Board of Directors For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 17 Amend Articles of Association For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 18 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 19 Approve Authorization to Cancel Ordinary Shares For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 20 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights For Against Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 21 Ratify PricewaterhouseCoopers as Auditors For For Unilever NV Netherlands 09-May-12 19-Mar-12 Annual Management 22 Allow Questions and Close Meeting Gilead Sciences, Inc. GILD USA 10-May-12 14-Mar-12 Annual Management Elect Director John F. Cogan For For Gilead Sciences, Inc. GILD USA 10-May-12 14-Mar-12 Annual Management Elect Director Etienne F. Davignon For For Gilead Sciences, Inc. GILD USA 10-May-12 14-Mar-12 Annual Management Elect Director James M. Denny For For Gilead Sciences, Inc. GILD USA 10-May-12 14-Mar-12 Annual Management Elect Director Carla A. Hills For For Gilead Sciences, Inc. GILD USA 10-May-12 14-Mar-12 Annual Management Elect Director Kevin E. Lofton For For Gilead Sciences, Inc. GILD USA 10-May-12 14-Mar-12 Annual Management Elect Director John W. Madigan For For Gilead Sciences, Inc. GILD USA 10-May-12 14-Mar-12 Annual Management Elect Director John C. Martin For Withhold Gilead Sciences, Inc. GILD USA 10-May-12 14-Mar-12 Annual Management Elect Director Gordon E. Moore For For Gilead Sciences, Inc. GILD USA 10-May-12 14-Mar-12 Annual Management Elect Director Nicholas G. Moore For For Gilead Sciences, Inc. GILD USA 10-May-12 14-Mar-12 Annual Management Elect Director Richard J. Whitley For For Gilead Sciences, Inc. GILD USA 10-May-12 14-Mar-12 Annual Management Elect Director Gayle E. Wilson For For Gilead Sciences, Inc. GILD USA 10-May-12 14-Mar-12 Annual Management Elect Director Per Wold-Olsen For For Gilead Sciences, Inc. GILD USA 10-May-12 14-Mar-12 Annual Management 2 Ratify Auditors For Against Gilead Sciences, Inc. GILD USA 10-May-12 14-Mar-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Gilead Sciences, Inc. GILD USA 10-May-12 14-Mar-12 Annual Share Holder 4 Provide Right to Act by Written Consent Against For Gilead Sciences, Inc. GILD USA 10-May-12 14-Mar-12 Annual Share Holder 5 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Against For Colgate-Palmolive Company CL USA 11-May-12 12-Mar-12 Annual Management 1 Elect Director Nikesh Arora For For Colgate-Palmolive Company CL USA 11-May-12 12-Mar-12 Annual Management 2 Elect Director John T. Cahill For For Colgate-Palmolive Company CL USA 11-May-12 12-Mar-12 Annual Management 3 Elect Director Ian Cook For Against Colgate-Palmolive Company CL USA 11-May-12 12-Mar-12 Annual Management 4 Elect Director Helene D. Gayle For For Colgate-Palmolive Company CL USA 11-May-12 12-Mar-12 Annual Management 5 Elect Director Ellen M. Hancock For For Colgate-Palmolive Company CL USA 11-May-12 12-Mar-12 Annual Management 6 Elect Director Joseph Jimenez For For Colgate-Palmolive Company CL USA 11-May-12 12-Mar-12 Annual Management 7 Elect Director Richard J. Kogan For For Colgate-Palmolive Company CL USA 11-May-12 12-Mar-12 Annual Management 8 Elect Director Delano E. Lewis For For Colgate-Palmolive Company CL USA 11-May-12 12-Mar-12 Annual Management 9 Elect Director J. Pedro Reinhard For For Colgate-Palmolive Company CL USA 11-May-12 12-Mar-12 Annual Management 10 Elect Director Stephen I. Sadove For For Colgate-Palmolive Company CL USA 11-May-12 12-Mar-12 Annual Management 11 Ratify Auditors For Against Colgate-Palmolive Company CL USA 11-May-12 12-Mar-12 Annual Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Colgate-Palmolive Company CL USA 11-May-12 12-Mar-12 Annual Share Holder 13 Require Independent Board Chairman Against For Quest Diagnostics Incorporated DGX 74834L100 USA 11-May-12 12-Mar-12 Annual Management 1 Elect Director Jenne K. Britell For For Quest Diagnostics Incorporated DGX 74834L100 USA 11-May-12 12-Mar-12 Annual Management 2 Elect Director Gail R. Wilensky For For Quest Diagnostics Incorporated DGX 74834L100 USA 11-May-12 12-Mar-12 Annual Management 3 Elect Director John B. Ziegler For For Quest Diagnostics Incorporated DGX 74834L100 USA 11-May-12 12-Mar-12 Annual Management 4 Amend Omnibus Stock Plan For Against Quest Diagnostics Incorporated DGX 74834L100 USA 11-May-12 12-Mar-12 Annual Management 5 Ratify Auditors For Against Quest Diagnostics Incorporated DGX 74834L100 USA 11-May-12 12-Mar-12 Annual Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Quest Diagnostics Incorporated DGX 74834L100 USA 11-May-12 12-Mar-12 Annual Share Holder 7 Declassify the Board of Directors None For Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 1 Approve Financial Statements and Statutory Reports For For Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 2 Approve Consolidated Financial Statements and Statutory Reports For For Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 3 Approve Allocation of Income and Dividends of EUR 2.28 per Share For For Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 5 Reelect Christophe de Margerie as Director For Against Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 6 Reelect Patrick Artus as Director For For Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 7 Reelect Bertrand Collomb as Director For For Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 8 Reelect Anne Lauvergeon as Director For For Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 9 Reelect Michel Pebereau as Director For Against Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 10 Ratify Appointment of Gerard Lamarche as Director For For Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 11 Elect Anne-Marie Idrac as Director For For Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 12 Approve Severance Payment Agreement with Christophe de Margerie For Against Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion and/or Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value For For Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 14 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 850 Million For Against Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 15 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 14 For Against Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions For For Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 17 Approve Employee Stock Purchase Plan For For Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 18 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries For For Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Management 19 Approve Reduction in Share Capital via Cancellation of Repurchased Shares For For Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Share Holder A Approve Additional Indicators to Include in the Information Provided on Corporate Executive Officers Remuneration Against Against Total SA FP 89151E109 France 11-May-12 03-Apr-12 Annual/Special Share Holder B Allow Loyalty Dividends to Long-Term Registered Shareholders Against Against Henry Schein, Inc. HSIC USA 15-May-12 16-Mar-12 Annual Management Elect Director Stanley M. Bergman For Withhold Henry Schein, Inc. HSIC USA 15-May-12 16-Mar-12 Annual Management Elect Director Gerald A. Benjamin For Withhold Henry Schein, Inc. HSIC USA 15-May-12 16-Mar-12 Annual Management Elect Director James P. Breslawski For Withhold Henry Schein, Inc. HSIC USA 15-May-12 16-Mar-12 Annual Management Elect Director Mark E. Mlotek For Withhold Henry Schein, Inc. HSIC USA 15-May-12 16-Mar-12 Annual Management Elect Director Steven Paladino For Withhold Henry Schein, Inc. HSIC USA 15-May-12 16-Mar-12 Annual Management Elect Director Barry J. Alperin For For Henry Schein, Inc. HSIC USA 15-May-12 16-Mar-12 Annual Management Elect Director Paul Brons For For Henry Schein, Inc. HSIC USA 15-May-12 16-Mar-12 Annual Management Elect Director Donald J. Kabat For For Henry Schein, Inc. HSIC USA 15-May-12 16-Mar-12 Annual Management Elect Director Philip A. Laskawy For Withhold Henry Schein, Inc. HSIC USA 15-May-12 16-Mar-12 Annual Management Elect Director Karyn Mashima For Withhold Henry Schein, Inc. HSIC USA 15-May-12 16-Mar-12 Annual Management Elect Director Norman S. Matthews For For Henry Schein, Inc. HSIC USA 15-May-12 16-Mar-12 Annual Management Elect Director Bradley T. Sheares For For Henry Schein, Inc. HSIC USA 15-May-12 16-Mar-12 Annual Management Elect Director Louis W. Sullivan For For Henry Schein, Inc. HSIC USA 15-May-12 16-Mar-12 Annual Management 2 Approve Elimination of Plurality Voting in the Election of Directors For For Henry Schein, Inc. HSIC USA 15-May-12 16-Mar-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Henry Schein, Inc. HSIC USA 15-May-12 16-Mar-12 Annual Management 4 Ratify Auditors For Against WellPoint, Inc. WLP 94973V107 USA 16-May-12 15-Mar-12 Annual Management 1 Elect Director Lenox D. Baker, Jr. For Against WellPoint, Inc. WLP 94973V107 USA 16-May-12 15-Mar-12 Annual Management 2 Elect Director Susan B. Bayh For Against WellPoint, Inc. WLP 94973V107 USA 16-May-12 15-Mar-12 Annual Management 3 Elect Director Julie A. Hill For Against WellPoint, Inc. WLP 94973V107 USA 16-May-12 15-Mar-12 Annual Management 4 Elect Director Ramiro G. Peru For Against WellPoint, Inc. WLP 94973V107 USA 16-May-12 15-Mar-12 Annual Management 5 Ratify Auditors For Against WellPoint, Inc. WLP 94973V107 USA 16-May-12 15-Mar-12 Annual Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For WellPoint, Inc. WLP 94973V107 USA 16-May-12 15-Mar-12 Annual Share Holder 7 Report on Political Contributions Against For Altria Group, Inc. MO 02209S103 USA 17-May-12 26-Mar-12 Annual Management 1 Elect Director Elizabeth E. Bailey For For Altria Group, Inc. MO 02209S103 USA 17-May-12 26-Mar-12 Annual Management 2 Elect Director Gerald L. Baliles For For Altria Group, Inc. MO 02209S103 USA 17-May-12 26-Mar-12 Annual Management 3 Elect Director Martin J. Barrington For Against Altria Group, Inc. MO 02209S103 USA 17-May-12 26-Mar-12 Annual Management 4 Elect Director John T. Casteen III For For Altria Group, Inc. MO 02209S103 USA 17-May-12 26-Mar-12 Annual Management 5 Elect Director Dinyar S. Devitre For For Altria Group, Inc. MO 02209S103 USA 17-May-12 26-Mar-12 Annual Management 6 Elect Director Thomas F. Farrell II For For Altria Group, Inc. MO 02209S103 USA 17-May-12 26-Mar-12 Annual Management 7 Elect Director Thomas W. Jones For For Altria Group, Inc. MO 02209S103 USA 17-May-12 26-Mar-12 Annual Management 8 Elect Director W. Leo Kiely III For For Altria Group, Inc. MO 02209S103 USA 17-May-12 26-Mar-12 Annual Management 9 Elect Director Kathryn B. McQuade For For Altria Group, Inc. MO 02209S103 USA 17-May-12 26-Mar-12 Annual Management 10 Elect Director George Munoz For For Altria Group, Inc. MO 02209S103 USA 17-May-12 26-Mar-12 Annual Management 11 Elect Director Nabil Y. Sakkab For For Altria Group, Inc. MO 02209S103 USA 17-May-12 26-Mar-12 Annual Management 12 Ratify Auditors For Against Altria Group, Inc. MO 02209S103 USA 17-May-12 26-Mar-12 Annual Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Altria Group, Inc. MO 02209S103 USA 17-May-12 26-Mar-12 Annual Share Holder 14 Report on Lobbying Payments and Policy Against For Lorillard, Inc. LO USA 17-May-12 28-Mar-12 Annual Management Elect Director Robert C. Almon For For Lorillard, Inc. LO USA 17-May-12 28-Mar-12 Annual Management Elect Director Kit D. Dietz For For Lorillard, Inc. LO USA 17-May-12 28-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Lorillard, Inc. LO USA 17-May-12 28-Mar-12 Annual Management 3 Approve Nonqualified Employee Stock Purchase Plan For For Lorillard, Inc. LO USA 17-May-12 28-Mar-12 Annual Management 4 Ratify Auditors For Against Lorillard, Inc. LO USA 17-May-12 28-Mar-12 Annual Share Holder 5 Declassify the Board of Directors None For Lorillard, Inc. LO USA 17-May-12 28-Mar-12 Annual Share Holder 6 Report on Political Contributions Against For Cerner Corporation CERN USA 18-May-12 30-Mar-12 Annual Management 1 Elect Director Clifford W. Illig For For Cerner Corporation CERN USA 18-May-12 30-Mar-12 Annual Management 2 Elect Director William B. Neaves For For Cerner Corporation CERN USA 18-May-12 30-Mar-12 Annual Management 3 Ratify Auditors For Against Cerner Corporation CERN USA 18-May-12 30-Mar-12 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Cerner Corporation CERN USA 18-May-12 30-Mar-12 Annual Share Holder 5 Declassify the Board of Directors Against For Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Management 1 Elect Director Leslie A. Brun For For Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Management 2 Elect Director Thomas R. Cech For For Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Management 3 Elect Director Kenneth C. Frazier For Against Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Management 4 Elect Director Thomas H. Glocer For For Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Management 5 Elect Director William B. Harrison Jr. For For Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Management 6 Elect Director C. Robert Kidder For For Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Management 7 Elect Director Rochelle B. Lazarus For For Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Management 8 Elect Director Carlos E. Represas For For Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Management 9 Elect Director Patricia F. Russo For For Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Management 10 Elect Director Craig B. Thompson For For Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Management 11 Elect Director Wendell P. Weeks For For Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Management 12 Elect Director Peter C. Wendell For For Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Management 13 Ratify Auditors For Against Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Share Holder 15 Provide Right to Act by Written Consent Against For Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Share Holder 16 Amend Bylaws Call Special Meetings Against For Merck & Co., Inc. MRK 58933Y105 USA 22-May-12 23-Mar-12 Annual Share Holder 17 Report on Charitable and Political Contributions Against Against Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 2 Approve Remuneration Report For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 3 Elect Sir Nigel Sheinwald as Director For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 4 Re-elect Josef Ackermann as Director For Against Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 5 Re-elect Guy Elliott as Director For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 6 Re-elect Simon Henry as Director For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 7 Re-elect Charles Holliday as Director For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 8 Re-elect Gerard Kleisterlee as Director For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 9 Re-elect Christine Morin-Postel as Director For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 10 Re-elect Jorma Ollila as Director For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 11 Re-elect Linda Stuntz as Director For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 12 Re-elect Jeroen van der Veer as Director For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 13 Re-elect Peter Voser as Director For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 14 Re-elect Hans Wijers as Director For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 15 Reappoint PricewaterhouseCoopers LLP as Auditors For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 16 Authorise Board to Fix Remuneration of Auditors For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 17 Authorise Issue of Equity with Pre-emptive Rights For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 18 Authorise Issue of Equity without Pre-emptive Rights For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 19 Authorise Market Purchase of Ordinary Shares For For Royal Dutch Shell plc RDSB United Kingdom 22-May-12 12-Apr-12 Annual Management 20 Authorise EU Political Donations and Expenditure For For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 1 Elect Director David Baltimore For For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 2 Elect Director Frank J. Biondi, Jr. For For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 3 Elect Director Robert A. Bradway For For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 4 Elect Director Francois De Carbonnel For For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 5 Elect Director Vance D. Coffman For For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 6 Elect Director Rebecca M. Henderson For For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 7 Elect Director Frank C. Herringer For For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 8 Elect Director Tyler Jacks For For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 9 Elect Director Gilbert S. Omenn For For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 10 Elect Director Judith C. Pelham For For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 11 Elect Director J. Paul Reason For For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 12 Elect Director Leonard D. Schaeffer For For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 13 Elect Director Kevin W. Sharer For Against Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 14 Elect Director Ronald D. Sugar For For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 15 Ratify Auditors For Against Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 16 Advisory Vote to Ratify Named Executive Officers' Compensation For For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Management 17 Provide Right to Act by Written Consent For For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Share Holder 18 Require Independent Board Chairman Against For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Share Holder 19 Report on Research Animal Care and Promotion of Testing Alternatives Against For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Share Holder 20 Report on Lobbying Payments and Policy Against For Amgen Inc. AMGN USA 23-May-12 26-Mar-12 Annual Share Holder 21 Limit CEO to Serving on only One Other Board Against Against SAP AG SAP Germany 23-May-12 09-Apr-12 Annual Management 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) SAP AG SAP Germany 23-May-12 09-Apr-12 Annual Management 2 Approve Allocation of Income and Dividends of EUR 1.10 per Share For For SAP AG SAP Germany 23-May-12 09-Apr-12 Annual Management 3 Approve Discharge of Management Board for Fiscal 2011 For For SAP AG SAP Germany 23-May-12 09-Apr-12 Annual Management 4 Approve Discharge of Supervisory Board for Fiscal 2011 For For SAP AG SAP Germany 23-May-12 09-Apr-12 Annual Management 5 Approve Remuneration System for Management Board Members For Against SAP AG SAP Germany 23-May-12 09-Apr-12 Annual Management 6 Ratify KPMG AG as Auditors for Fiscal 2012 For For SAP AG SAP Germany 23-May-12 09-Apr-12 Annual Management 7a Elect Hasso Plattner to the Supervisory Board For Against SAP AG SAP Germany 23-May-12 09-Apr-12 Annual Management 7b Elect Pekka Ala-Pietilae to the Supervisory Board For For SAP AG SAP Germany 23-May-12 09-Apr-12 Annual Management 7c Elect Anja Feldmann to the Supervisory Board For For SAP AG SAP Germany 23-May-12 09-Apr-12 Annual Management 7d Elect Wilhelm Haarmann to the Supervisory Board For Against SAP AG SAP Germany 23-May-12 09-Apr-12 Annual Management 7e Elect Bernard Liautaud to the Supervisory Board For Against SAP AG SAP Germany 23-May-12 09-Apr-12 Annual Management 7f Elect Hartmut Mehdorn to the Supervisory Board For Against SAP AG SAP Germany 23-May-12 09-Apr-12 Annual Management 7g Elect Erhard Schipporeit to the Supervisory Board For For SAP AG SAP Germany 23-May-12 09-Apr-12 Annual Management 7h Elect Klaus Wucherer to the Supervisory Board For For SAP AG SAP Germany 23-May-12 09-Apr-12 Annual Management 8 Amend Articles Re: Cancellation of Pool of Authorized Capital; Elimination of Clauses Referring to Registered Shares For For McDonald's Corporation MCD USA 24-May-12 27-Mar-12 Annual Management 1 Elect Director Robert A. Eckert For For McDonald's Corporation MCD USA 24-May-12 27-Mar-12 Annual Management 2 Elect Director Enrique Hernandez, Jr. For For McDonald's Corporation MCD USA 24-May-12 27-Mar-12 Annual Management 3 Elect Director Jeanne P. Jackson For For McDonald's Corporation MCD USA 24-May-12 27-Mar-12 Annual Management 4 Elect Director Andrew J. Mckenna For For McDonald's Corporation MCD USA 24-May-12 27-Mar-12 Annual Management 5 Elect Director Donald Thompson For For McDonald's Corporation MCD USA 24-May-12 27-Mar-12 Annual Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For Against McDonald's Corporation MCD USA 24-May-12 27-Mar-12 Annual Management 7 Approve Omnibus Stock Plan For For McDonald's Corporation MCD USA 24-May-12 27-Mar-12 Annual Management 8 Declassify the Board of Directors For For McDonald's Corporation MCD USA 24-May-12 27-Mar-12 Annual Management 9 Provide Right to Call Special Meeting For For McDonald's Corporation MCD USA 24-May-12 27-Mar-12 Annual Management 10 Ratify Auditors For Against McDonald's Corporation MCD USA 24-May-12 27-Mar-12 Annual Share Holder 11 Report on Policy Responses to Children's Health Concerns and Fast Food Against For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Management 1 Elect Director Linnet F. Deily For For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Management 2 Elect Director Robert E. Denham For For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Management 3 Elect Director Chuck Hagel For For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Management 4 Elect Director Enrique Hernandez, Jr. For For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Management 5 Elect Director George L. Kirkland For For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Management 6 Elect Director Charles W. Moorman, IV For For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Management 7 Elect Director Kevin W. Sharer For For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Management 8 Elect Director John G. Stumpf For For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Management 9 Elect Director Ronald D. Sugar For For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Management 10 Elect Director Carl Ware For For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Management 11 Elect Director John S. Watson For Against Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Management 12 Ratify Auditors For Against Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Share Holder 14 Remove Exclusive Venue Provision Against For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Share Holder 15 Require Independent Board Chairman Against For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Share Holder 16 Report on Lobbying Payments and Policy Against For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Share Holder 17 Adopt Guidelines for Country Selection Against For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Share Holder 18 Report on Hydraulic Fracturing Risks to Company Against For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Share Holder 19 Report on Accident Risk Reduction Efforts Against For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Share Holder 20 Amend Articles/Bylaws/Charter Call Special Meetings Against For Chevron Corporation CVX USA 30-May-12 04-Apr-12 Annual Share Holder 21 Request Director Nominee with Environmental Qualifications Against For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Management 1 Elect Director Gary G. Benanav For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Management 2 Elect Director Maura C. Breen For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Management 3 Elect Director William J. Delaney For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Management 4 Elect Director Nicholas J. Lahowchic For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Management 5 Elect Director Thomas P. Mac Mahon For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Management 6 Elect Director Frank Mergenthaler For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Management 7 Elect Director Woodrow A. Myers, Jr. For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Management 8 Elect Director John O. Parker, Jr. For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Management 9 Election Of Director: George Paz For Against EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Management 10 Election Of Director: Myrtle S. Potter For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Management 11 Elect Director William L. Roper For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Management 12 Elect Director Samuel K. Skinner For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Management 13 Elect Director Seymour Sternberg For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Management 14 Ratify Auditors For Against EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Share Holder 16 Report on Political Contributions Against For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 USA 30-May-12 11-Apr-12 Annual Share Holder 17 Provide Right to Act by Written Consent Against For Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Management Elect Director M.J. Boskin For For Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Management Elect Director P. Brabeck-Letmathe For For Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Management Elect Director L.R. Faulkner For For Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Management Elect Director J.S. Fishman For Withhold Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Management Elect Director H.H. Fore For For Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Management Elect Director K.C. Frazier For For Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Management Elect Director W.W. George For Withhold Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Management Elect Director S.J. Palmisano For Withhold Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Management Elect Director S.S. Reinemund For For Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Management Elect Director R.W. Tillerson For Withhold Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Management Elect Director E.E. Whitacre, Jr. For Withhold Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Management 2 Ratify Auditors For Against Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Share Holder 4 Require Independent Board Chairman Against For Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Share Holder 5 Require a Majority Vote for the Election of Directors Against For Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Share Holder 6 Report on Political Contributions Against For Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Share Holder 7 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against For Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Share Holder 8 Report on Hydraulic Fracturing Risks to Company Against For Exxon Mobil Corporation XOM 30231G102 USA 30-May-12 04-Apr-12 Annual Share Holder 9 Adopt Quantitative GHG Goals for Products and Operations Against For Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Management Elect Director Raul Alvarez For Withhold Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Management Elect Director David W. Bernauer For Withhold Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Management Elect Director Leonard L. Berry For Withhold Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Management Elect Director Peter C. Browning For Withhold Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Management Elect Director Richard W. Dreiling For For Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Management Elect Director Dawn E. Hudson For Withhold Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Management Elect DirectorRobert L. Johnson For Withhold Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Management Elect Director Marshall O. Larsen For Withhold Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Management Elect Director Richard K. Lochridge For Withhold Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Management Elect Director Robert A. Niblock For Withhold Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Management Elect Director Eric C. Wiseman For Withhold Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Management 2 Ratify Auditors For Against Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Management 4 Amend Qualified Employee Stock Purchase Plan For For Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Share Holder 5 Report on Political Contributions Against For Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Share Holder 6 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Against For Lowe's Companies, Inc. LOW USA 01-Jun-12 30-Mar-12 Annual Share Holder 7 Stock Retention/Holding Period Against For Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 1 Elect Director Aida M. Alvarez For For Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 2 Elect Director James W. Breyer For For Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 3 Elect Director M. Michele Burns For Against Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 4 Elect Director James I. Cash, Jr. For For Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 5 Elect Director Roger C. Corbett For For Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 6 Elect Director Douglas N. Daft For For Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 7 Elect Director Michael T. Duke For Against Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 8 Elect Director Marissa A. Mayer For For Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 9 Elect Director Gregory B. Penner For Against Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 10 Elect Director Steven S. Reinemund For For Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 11 Elect Director H. Lee Scott, Jr. For Against Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 12 Elect Director Arne M. Sorenson For For Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 13 Elect Director Jim C. Walton For Against Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 14 Elect Director S. Robson Walton For Against Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 15 Elect Director Christopher J. Williams For Against Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 16 Elect Director Linda S. Wolf For For Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 17 Ratify Auditors For Against Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Management 18 Advisory Vote to Ratify Named Executive Officers' Compensation For For Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Share Holder 19 Report on Political Contributions Against For Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Share Holder 20 Request Director Nominee withPatient Safety and Healthcare Quality Experience Against For Wal-Mart Stores, Inc. WMT USA 01-Jun-12 04-Apr-12 Annual Share Holder 21 Performance-Based Equity Awards Against For UnitedHealth Group Incorporated UNH 91324P102 USA 04-Jun-12 05-Apr-12 Annual Management 1 Elect Director William C. Ballard, Jr. For For UnitedHealth Group Incorporated UNH 91324P102 USA 04-Jun-12 05-Apr-12 Annual Management 2 Elect Director Richard T. Burke For For UnitedHealth Group Incorporated UNH 91324P102 USA 04-Jun-12 05-Apr-12 Annual Management 3 Elect Director Robert J. Darretta For For UnitedHealth Group Incorporated UNH 91324P102 USA 04-Jun-12 05-Apr-12 Annual Management 4 Elect Director Stephen J. Hemsley For For UnitedHealth Group Incorporated UNH 91324P102 USA 04-Jun-12 05-Apr-12 Annual Management 5 Elect Director Michele J. Hooper For For UnitedHealth Group Incorporated UNH 91324P102 USA 04-Jun-12 05-Apr-12 Annual Management 6 Elect Director Rodger A. Lawson For For UnitedHealth Group Incorporated UNH 91324P102 USA 04-Jun-12 05-Apr-12 Annual Management 7 Elect Director Douglas W. Leatherdale For For UnitedHealth Group Incorporated UNH 91324P102 USA 04-Jun-12 05-Apr-12 Annual Management 8 Elect Director Glenn M. Renwick For For UnitedHealth Group Incorporated UNH 91324P102 USA 04-Jun-12 05-Apr-12 Annual Management 9 Elect Director Kenneth I. Shine For For UnitedHealth Group Incorporated UNH 91324P102 USA 04-Jun-12 05-Apr-12 Annual Management 10 Elect Director Gail R. Wilensky For For UnitedHealth Group Incorporated UNH 91324P102 USA 04-Jun-12 05-Apr-12 Annual Management 11 Advisory Vote to Ratify Named Executive Officers' Compensation For For UnitedHealth Group Incorporated UNH 91324P102 USA 04-Jun-12 05-Apr-12 Annual Management 12 Ratify Auditors For Against UnitedHealth Group Incorporated UNH 91324P102 USA 04-Jun-12 05-Apr-12 Annual Share Holder 13 Report on Lobbying Payments and Policy Against For MasterCard Incorporated MA 57636Q104 USA 05-Jun-12 10-Apr-12 Annual Management 1 Elect Director Ajay Banga For For MasterCard Incorporated MA 57636Q104 USA 05-Jun-12 10-Apr-12 Annual Management 2 Elect Director David R. Carlucci For For MasterCard Incorporated MA 57636Q104 USA 05-Jun-12 10-Apr-12 Annual Management 3 Elect Director Steven J. Freiberg For For MasterCard Incorporated MA 57636Q104 USA 05-Jun-12 10-Apr-12 Annual Management 4 Elect Director Richard Haythornthwaite For For MasterCard Incorporated MA 57636Q104 USA 05-Jun-12 10-Apr-12 Annual Management 5 Elect Director Marc Olivie For For MasterCard Incorporated MA 57636Q104 USA 05-Jun-12 10-Apr-12 Annual Management 6 Elect Director Rima Qureshi For For MasterCard Incorporated MA 57636Q104 USA 05-Jun-12 10-Apr-12 Annual Management 7 Elect Director Mark Schwartz For For MasterCard Incorporated MA 57636Q104 USA 05-Jun-12 10-Apr-12 Annual Management 8 Elect Director Jackson P. Tai For For MasterCard Incorporated MA 57636Q104 USA 05-Jun-12 10-Apr-12 Annual Management 9 Advisory Vote to Ratify Named Executive Officers' Compensation For For MasterCard Incorporated MA 57636Q104 USA 05-Jun-12 10-Apr-12 Annual Management 10 Amend Non-Employee Director Omnibus Stock Plan For Against MasterCard Incorporated MA 57636Q104 USA 05-Jun-12 10-Apr-12 Annual Management 11 Amend Omnibus Stock Plan For Against MasterCard Incorporated MA 57636Q104 USA 05-Jun-12 10-Apr-12 Annual Management 12 Ratify Auditors For Against Monster Beverage Corporation MNST USA 08-Jun-12 16-Apr-12 Annual Management Elect Director Rodney C. Sacks For Withhold Monster Beverage Corporation MNST USA 08-Jun-12 16-Apr-12 Annual Management Elect Director Hilton H. Schlosberg For For Monster Beverage Corporation MNST USA 08-Jun-12 16-Apr-12 Annual Management Elect Director Norman C. Epstein For For Monster Beverage Corporation MNST USA 08-Jun-12 16-Apr-12 Annual Management Elect Director Benjamin M. Polk For For Monster Beverage Corporation MNST USA 08-Jun-12 16-Apr-12 Annual Management Elect Director Sydney Selati For For Monster Beverage Corporation MNST USA 08-Jun-12 16-Apr-12 Annual Management Elect Director Harold C. Taber, Jr. For For Monster Beverage Corporation MNST USA 08-Jun-12 16-Apr-12 Annual Management Elect Director Mark S. Vidergauz For For Monster Beverage Corporation MNST USA 08-Jun-12 16-Apr-12 Annual Management 2 Ratify Auditors For Against Monster Beverage Corporation MNST USA 08-Jun-12 16-Apr-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Target Corporation TGT 87612E106 USA 13-Jun-12 16-Apr-12 Annual Management Elect Director Roxanne S. Austin For For Target Corporation TGT 87612E106 USA 13-Jun-12 16-Apr-12 Annual Management Elect Director Calvin Darden For For Target Corporation TGT 87612E106 USA 13-Jun-12 16-Apr-12 Annual Management Elect Director Mary N. Dillon For For Target Corporation TGT 87612E106 USA 13-Jun-12 16-Apr-12 Annual Management Elect Director James A. Johnson For For Target Corporation TGT 87612E106 USA 13-Jun-12 16-Apr-12 Annual Management Elect Director Mary E. Minnick For For Target Corporation TGT 87612E106 USA 13-Jun-12 16-Apr-12 Annual Management Elect Director Anne M. Mulcahy For For Target Corporation TGT 87612E106 USA 13-Jun-12 16-Apr-12 Annual Management Elect Director Derica W. Rice For For Target Corporation TGT 87612E106 USA 13-Jun-12 16-Apr-12 Annual Management Elect Director Stephen W. Sanger For For Target Corporation TGT 87612E106 USA 13-Jun-12 16-Apr-12 Annual Management Elect Director Gregg W. Steinhafel For Withhold Target Corporation TGT 87612E106 USA 13-Jun-12 16-Apr-12 Annual Management Elect Director John G. Stumpf For For Target Corporation TGT 87612E106 USA 13-Jun-12 16-Apr-12 Annual Management Elect Director Solomon D. Trujillo For For Target Corporation TGT 87612E106 USA 13-Jun-12 16-Apr-12 Annual Management 2 Ratify Auditors For Against Target Corporation TGT 87612E106 USA 13-Jun-12 16-Apr-12 Annual Management 3 Approve Executive Incentive Bonus Plan For For Target Corporation TGT 87612E106 USA 13-Jun-12 16-Apr-12 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Target Corporation TGT 87612E106 USA 13-Jun-12 16-Apr-12 Annual Share Holder 5 Report on Electronics Recycling and Preventing E-Waste Export Against For Target Corporation TGT 87612E106 USA 13-Jun-12 16-Apr-12 Annual Share Holder 6 Prohibit Political Contributions Against Against NTT DOCOMO, INC. 62942M201 Japan 19-Jun-12 29-Mar-12 Annual Management 1 Approve Allocation of Income, with a Final Dividend of JPY 2800 For For NTT DOCOMO, INC. 62942M201 Japan 19-Jun-12 29-Mar-12 Annual Management Elect Director Kato, Kaoru For For NTT DOCOMO, INC. 62942M201 Japan 19-Jun-12 29-Mar-12 Annual Management Elect Director Tsubochi, Kazuto For For NTT DOCOMO, INC. 62942M201 Japan 19-Jun-12 29-Mar-12 Annual Management Elect Director Iwasaki, Fumio For For NTT DOCOMO, INC. 62942M201 Japan 19-Jun-12 29-Mar-12 Annual Management Elect Director Shindo, Tsutomu For For NTT DOCOMO, INC. 62942M201 Japan 19-Jun-12 29-Mar-12 Annual Management Elect Director Tanaka, Takashi For For NTT DOCOMO, INC. 62942M201 Japan 19-Jun-12 29-Mar-12 Annual Management Elect Director Yoshizawa, Kazuhiro For For NTT DOCOMO, INC. 62942M201 Japan 19-Jun-12 29-Mar-12 Annual Management Elect Director Onoe, Seizo For For NTT DOCOMO, INC. 62942M201 Japan 19-Jun-12 29-Mar-12 Annual Management Elect Director Kagawa, Wataru For For NTT DOCOMO, INC. 62942M201 Japan 19-Jun-12 29-Mar-12 Annual Management Elect Director Nagata, Kiyohito For For NTT DOCOMO, INC. 62942M201 Japan 19-Jun-12 29-Mar-12 Annual Management Elect Director Sato, Hirotaka For For NTT DOCOMO, INC. 62942M201 Japan 19-Jun-12 29-Mar-12 Annual Management Elect Director Takagi, Kazuhiro For For NTT DOCOMO, INC. 62942M201 Japan 19-Jun-12 29-Mar-12 Annual Management Elect Director Yamada, Ryuuji For Against NTT DOCOMO, INC. 62942M201 Japan 19-Jun-12 29-Mar-12 Annual Management Elect Director Kusumoto, Hiroo For For NTT DOCOMO, INC. 62942M201 Japan 19-Jun-12 29-Mar-12 Annual Management 3 Appoint Statutory Auditor Utano, Takanori For For Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Management Elect Director Larry Page For For Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Management Elect Director Sergey Brin For For Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Management Elect Director Eric E. Schmidt For Withhold Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Management Elect Director L. John Doerr For For Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Management Elect Director Diane B. Greene For For Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Management Elect Director John L. Hennessy For For Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Management Elect Director Ann Mather For Withhold Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Management Elect Director Paul S. Otellini For For Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Management Elect Director K. Ram Shriram For For Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Management Elect Director Shirley M. Tilghman For For Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Management 2 Ratify Auditors For Against Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Management 3 Authorize a New Class of Common Stock For Against Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Management 4 Increase Authorized Common Stock For Against Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Management 5 Amend Charter to Provide For Class A Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination For For Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Management 6 Approve Omnibus Stock Plan For Against Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Management 7 Approve Omnibus Stock Plan For Against Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Share Holder 8 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Against Against Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Share Holder 9 Amend Articles Regarding Arbitration of Shareholder Lawsuits Against Against Google Inc. GOOG 38259P508 USA 21-Jun-12 23-Apr-12 Annual Share Holder 10 Approve Recapitalization Plan for all Stock to have One-vote per Share Against For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-12 29-Mar-12 Annual Management 1 Approve Allocation of Income, with a Final Dividend of JPY 90 For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-12 29-Mar-12 Annual Management Elect Director Hasegawa, Yasuchika For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-12 29-Mar-12 Annual Management Elect Director Yoshida, Toyoji For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-12 29-Mar-12 Annual Management Elect Director Yamanaka, Yasuhiko For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-12 29-Mar-12 Annual Management Elect Director Frank Morich For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-12 29-Mar-12 Annual Management Elect Director Yamada, Tadataka For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-12 29-Mar-12 Annual Management Elect Director Sudo, Fumio For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-12 29-Mar-12 Annual Management Elect Director Kojima, Yorihiko For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-12 29-Mar-12 Annual Management Elect Director Iwasaki, Masato For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-12 29-Mar-12 Annual Management Elect Director Deborah Dunsire For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-12 29-Mar-12 Annual Management Appoint Statutory Auditor Takeda, Naohisa For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-12 29-Mar-12 Annual Management Appoint Statutory Auditor Fujinuma, Tsuguoki For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-12 29-Mar-12 Annual Management 4 Approve Annual Bonus Payment to Directors For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Pear Tree Funds (Registrant) By:/s/ Willard L. Umphrey Willard L. Umphrey, President Date:August 6, 2012
